Citation Nr: 0912303	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-26 727	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Legal entitlement to Department of Veterans Affairs (VA) 
death benefits (to include dependency and indemnity 
compensation, death pension, and accrued benefits) as the 
surviving spouse of the Veteran.  


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran reportedly served on active duty from 
February 1943 to June 1944.  He reportedly died on 
September [redacted], 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


REMAND

The appellant in this case seeks entitlement to VA death 
benefits (to include dependency and indemnity compensation, 
death pension, and accrued benefits) as the surviving spouse 
of the Veteran.  In pertinent part, it is contended that, 
while the appellant did, in fact, remarry following the 
Veteran's death in September 1968, her second husband has now 
died, thereby entitling her to VA death benefits.  

In that regard, currently contained in the file is a 
Certificate of Marriage reflecting the appellant's marriage 
to the Veteran on June [redacted], 1944.  However, the file contains 
no Marriage Certificate reflecting the appellant's marriage 
to her second husband, one [redacted], in January 1977.  
Nor is there a Certificate of Death for either the Veteran, 
or the appellant's second husband.  

The Board notes that, based on a review of the file, the 
appellant's claim has been adjudicated under the provisions 
of 38 C.F.R. § 3.215 (2008) governing the resumption of 
benefits to an unmarried surviving spouse where that 
surviving 

spouse has ceased living with another person and/or holding 
herself out openly to the public as that person's spouse, 
rather than under the provisions of 38 U.S.C.A. § 103 (West 
2002) governing the award of benefits to a surviving spouse 
who has remarried, where that remarriage has been terminated 
by death or divorce.  See also 38 C.F.R. § 3.55 (2008).  
Significantly, according to the appellant's daughters, 
following the death of her first husband, the Veteran, she 
(i.e., the appellant) neither applied for nor received any VA 
death benefits.  

Finally, based on a review of the appellant's August 2006 
claim, at the time of the Veteran's death, he was in receipt 
of VA "disability pension."  However, given that the 
Veteran's claims folder is not at this time a part of the 
file, it is unclear what, it any, benefits the Veteran was 
receiving at the time of his death in September 1968.  

In light of the aforementioned, and given the ambiguity 
surrounding certain aspects of the appellant's claim, the 
case is REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should take any and all 
appropriate action in an attempt to 
obtain the Veteran's claims folder, or a 
copy thereof.  Should the Veteran's 
claims folder prove unavailable, the 
RO/AMC should specifically so state.  

2.  In the event that the Veteran's 
claims folder is unavailable, or, if 
available, does not contain any of the 
aforementioned documents, the RO/AMC 
should contact the appellant's daughters 
in an attempt to obtain a copy or copies 
of the Marriage Certificate for the 
appellant and her second husband, [redacted] 
[redacted], as well as Death Certificates 
for both the Veteran and the appellant's 
second husband.  All such information, 
when obtained, should be made a part of 
the Veteran's file/claims folder.  

3.  The appellant's claim for VA death 
benefits should then be adjudicated "on 
the merits" under the provisions of 
38 U.S.C.A. § 103(d)(2)(A) and (d)(5), as 
well as any other relevant law and/or 
regulation(s).  See 38 C.F.R. § 3.55 
(2008).  Should the benefit sought on 
appeal remain denied, the appellant 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
action taken on the claim for benefits 
since the issuance of a Statement of the 
Case in June 2007.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



